Citation Nr: 1224474	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for contact dermatitis prior to July 12, 2007.

4.  Entitlement to a rating in excess of 10 percent for contact dermatitis from July 12, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama, has retained jurisdiction over the case throughout the course of appeal.

With respect to the increased rating for contact dermatitis, the decision herein grants a 60 percent rating from June 21, 2006, to July 11, 2007.  The issue of entitlement to a rating in excess of 10 percent for contact dermatitis from July 12, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  New evidence raising a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus has not been received.

3.  From the June 21, 2007, date of claim for increase, to July 11, 2007, the Veteran's contact dermatitis has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  It is factually ascertainable that the Veteran's contact dermatitis met the criteria for a 60 percent rating as of June 21, 2006, one year prior to the date of claim for increase.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, from June 21, 2006, to July 11, 2007, the criteria for a 60 percent rating, but no higher, for contact dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7806 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of new and material evidence and an increased rating for contact dermatitis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing an increased rating and to reopen his previously denied claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of the specific evidence required to substantiate the element or elements needed for service connection that were found insufficient in the prior denials on the merits.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2007.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims to Reopen

The claims for service connection for bilateral hearing loss and tinnitus were originally denied in a February 2004 rating decision.  The claims were denied because there was no evidence of either disability in service or within one year thereafter, no evidence of a current diagnosis of either disability, and no evidence of a link between either claimed disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2011).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the February 2004 denial includes numerous private medical records.  Although new, none of the evidence tends to show that the Veteran currently has hearing loss or tinnitus, or that either disability began in service or within one year thereafter, or that either disability is etiologically related to service.  As such, the evidence does not help to establish that he has bilateral hearing loss or tinnitus that had its onset in or is related to service.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  Thus, the claims must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for his contact dermatitis.  He filed his claim on June 21, 2007.

Initially, the Board notes that the rating criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, rating criteria discussed herein are the version in effect prior to October 23, 2008.

The Veteran's contact dermatitis has been rated as 10 percent under Diagnostic Code 7806, 38 C.F.R. § 4.118 (in effect prior to October 23, 2008).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, is rated 60 percent disabling.  Id.

After a careful review of the record, the Board finds that the maximum 60 percent rating is warranted for the Veteran's contact dermatitis, from June 21, 2006 to July 11, 2007.  

Private medical records from May 2006 to June 2007 reflect that the Veteran had been treated for his dermatitis with antibiotics, antihistamines, and corticosteroids.  In May 2006, he was prescribed Prednisone (a corticosteroid) for 7 days.  In June 2006, he was prescribed Doxycycline (an antibiotic) for 30 days and Prednisone for 14 days.  In August 2006, he was injected with Decadron (a corticosteroid) and prescribed Prednisone for what appears to be a period of 8 days.  Later that month, he received another injection of Decadron and was prescribed a Medrol Dosepak (a corticosteroid) for a 6-day course.  In October 2006, he was injected with Decadron and prescribed Zyrtec (an antihistamine) for 30 days.  In February, March, April, and May 2007, he was injected with Decadron and prescribed a Medrol Dosepak for a 6-day course.  In June 2007, he was prescribed Prednisone for 12 days.  These records also show that the Veteran had been seen with a rash on the palms, upper back, antecubital fossa (elbow pit) bilaterally, around the neck, torso, and face.  

A July 11, 2007, VA examination report reflects a history of dermatitis treated by a private physician with oral corticosteroids and also with corticosteroid shots during flare-ups.  The Veteran noted that was going to see a VA physician later that week.  Examination revealed an area of hypopigmentation and scaling on the forehead that was about 8 cm by 2 cm, scattered acne on the back, and lichenification, cracking, scaling, and hypopigmentation on the hands.  The examiner noted that there was no scarring or disfigurement.  The examiner provided a diagnosis of atopic dermatitis with flare, and noted lichenification of the hands and a patch of atopic dermatitis on the forehead.  The examiner encouraged the Veteran to follow up with his VA primary care physician.

On his November 2008 VA Form 9, the Veteran asserted that his dermatitis warrants a higher rating due to the medications he was taking and the spreading of the condition.

Initially, the Board notes that the VA examination report is inadequate in addressing the percent of the Veteran's entire body and exposed areas that are affected by his dermatitis.  However, the report does confirm the use of corticosteroids, which is the basis of the grant in this case; therefore, the Veteran is not prejudiced by this inadequacy.  Similarly, although the examination report indicates that the Veteran was encouraged to follow up with his VA primary care physician, the record is unclear as to whether he in fact did.  Moreover, as the Veteran is being assigned the maximum rating available under Diagnostic Code 7806, the Board finds that he is not prejudiced by not obtaining the report of any such treatment.

Turning to the merits of the case, the Veteran was seen ten times for his dermatitis from May 2006 to June 2007 and each time he received an oral corticosteroid to be taken for a period of 6 to 14 days.  During seven of those visits he also received an injection of corticosteroid.  The above indicates that the Veteran's dermatitis would flare up on an almost monthly basis after the effects of the corticosteroids have subsided.  Thus, the Veteran essentially required constant or near-constant systemic therapy.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the June 21, 2007, date of claim for increase to the July 11, 2007, date of the VA examination, his dermatitis has required constant or near-constant systemic therapy.  Here, the Board further finds that, based on the private medical records, it is factually ascertainable that the Veteran's dermatitis met the criteria for a 60 percent rating as of June 21, 2006, one year prior to the date of claim for increase.  See 38 C.F.R. § 3.400(o)(2) (2011).  Accordingly, the 60 percent rating is warranted from June 21, 2006, to July 11, 2007.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Without evidence of systemic manifestations such as fever, weight loss, and hypoproteinemia, a higher rating is not warranted under Diagnostic Code 7817 for exfoliative dermatitis.  Without evidence of six of more characteristics of disfigurement, a higher rating is not warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  In this regard, the 8 characteristics of disfigurement are: scar is 5 or more inches (13 or more cm) in length, scar is at least one-quarter inch (0.6 cm) wide at the widest part, surface contour of scar is elevated or depressed on palpation, scar is adherent to underlying tissue, skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm), underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm), skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  In this case, the VA examiner noted that there was no disfigurement.  The Board further observes that, although the VA examination showed that the dermatitis on the forehead was over 0.6 cm wide, it was less than 13 cm in length and there is no evidence that it was elevated or depressed, adherent to underlying tissue, or missing underlying soft tissue.  Similarly, although the area may have been hypopigmented, abnormal in skin texture, and indurated and inflexible, the area did not exceed 39 square cm.  

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 60 percent rating for the Veteran's contact dermatitis from June 21, 2006, to July 11, 2007; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
	


				(Continued on Next Page]


Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  Indeed, the Veteran has been assigned the maximum rating available under the appropriate rating criteria, and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.



								[Continued on Next Page]
ORDER

New and material evidence having not been received, the application to reopen the claim for service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the application to reopen the claim for service connection for tinnitus is denied.

A 60 percent rating for contact dermatitis from June 21, 2006, to July 11, 2007, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Unfortunately, a remand of the issue of entitlement to a rating in excess of 10 percent for contact dermatitis from July 12, 2007, is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record contains no medical or lay evidence dated after the July 11, 2007, report of VA examination that adequately addresses the severity of the Veteran's contact dermatitis in terms of the rating criteria.  The Board notes that this covers a period of five years.  Without adequate evidence to properly rate the Veteran's disability, the Board is unable to evaluate what the appropriate disability rating or ratings should be from July 12, 2007.  Therefore, the RO must undertake additional evidentiary development so that the current severity of the Veteran's disability may be determined and rated.

Prior to undertaking an examination, the RO should ask the Veteran to identify any health care providers who have treated him for his contact dermatitis since July 12, 2007, and attempt to obtain any records from them.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any health care providers who have treated him for his contact dermatitis since July 12, 2007.  Then attempt to obtain any adequately identified records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his contact dermatitis.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms and the type and frequency of any medication taken.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


